Citation Nr: 1750779	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-26 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable disability rating for residuals from status-post removal of venereal warts.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at an April 2015 Board hearing before the undersigned.  A transcript of the proceeding is associated with the record. 

In July 2015 and April 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.


FINDING OF FACT

Throughout the appeal, the Veteran's residuals from status-post removal of venereal warts have been manifested by sensitivity/pain.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no higher, for the residuals from status-post removal of venereal warts are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7804, 7819 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Law and Analysis 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran is currently in receipt of a non-compensable (zero) percent rating for his residuals from status-post removal of venereal warts under 38 C.F.R. § 4.118, DC 7819.  The Veteran filed his claim for a compensable disability rating in July 2011. 

Under DC 7819, benign skin neoplasms are to be rated as disfigurement of the head, face, or neck, scars, or impairment of function.  38 C.F.R. § 4.118.

Initially, the Board notes that the Veteran's residuals from status-post removal of venereal warts are not located on his head, face, or neck.  Thus, DC 7800 for disfigurement of the head, face, or neck does not apply.  38 C.F.R. § 4.118.

Regarding scars, DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep and linear.  Scars, other than the head, face, or neck, that are deep and nonlinear, and result in an area or areas of at least 6 square inches (39 square (sq.) centimeters (cm.) but less than 12 square inches (77 sq. cm.), are rated 10 percent disabling.  Scars, other than the head, face, or neck, that are deep and nonlinear, and result in an area or areas exceeding 72 square inches (465 sq. cm.), are rated 30 percent disabling.  Scars, other than the head, face, or neck, that are deep and nonlinear, and result in an area or areas exceeding 144 square inches (929 sq.cm.), are rated 40 percent disabling.  A 40 percent rating is the highest schedular disability rating available under this code.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25 (2014).  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  A 10 percent rating is the maximum scheduler rating available under this code.  38 C.F.R. § 4.118.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.

DC 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7891, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118. 

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under DCs 7800-04 under an appropriate DC.  38 C.F.R. § 4.118.

DC 7819 also refers the rater to rate the disability under impairment of function.  

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

In January 2012, the Veteran was afforded a VA examination to determine the severity of the residuals of his venereal warts.  The VA examiner reported that the Veteran had undergone treatment with chemical ablation, Condylox, and cryotherapy for venereal warts.  The Veteran indicated that it had been at least three years since he had been treated for venereal warts.  He was not taking any medication, treatment, or therapy for his venereal warts at the time of the examination.  The VA examiner indicated that the Veteran did not have any pertinent physical findings or complications related to his skin condition.

In December 2013, the Veteran underwent a VA examination to determine the severity of the residuals of his venereal warts.  The Veteran reported that it had been several years since he had been treated for venereal warts.  His VA treatments records indicated that he was last treated in 2006 with Aldara cream.  Upon examination of the penis and scrotum, there were no lesions, scars, or residuals associated with venereal warts.

In April 2015, the Veteran and his spouse testified that he experienced decreased sensitivity in his penis during sexual relations and increased sensitivity and irritation in the areas of his warts due to sweat and moisture hot weather.  The Veteran indicated that his residuals were productive of sensitivity/pain.

In July 2016, the Veteran was afforded his most recent VA examination to determine the severity of the residuals of his venereal warts.  The VA examiner reported that the Veteran had developed venereal warts of the penis, which were removed and treated with creams.  The Veteran was unable to recall the last time he was treated for this condition, but indicated that his last treatment was "over 5 years ago at least."  Since the treatment, the Veteran observed loss of sensitivity of the penis during sexual intercourse.  However, he denied erectile dysfunction.  There were changes in the appearance of his penis, which the Veteran described as scarring.  The VA examiner considered the Veteran's Board hearing testimony and other documents in the record.  He specifically questioned the Veteran about residuals symptoms and worsening during hot weather and sweating.  The Veteran denied any other symptoms and specifically denied residuals related to hot weather and sweating.  He denied flare-ups.  The Veteran's condition did not cause systemic manifestations, require medication, and was not manifested by debilitating episodes.  The Veteran's skin condition did not impact his ability to work.  Upon examination, there was no scarring of the penis/groin area.  There was some minor variation of pigmentation on the shaft of the penis.  There were no peripheral nerve residuals or other conditions noted on examination. 

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 10 percent for his service-connected residuals from status-post removal of venereal warts, throughout the entire appeal period, as his service-connected disability is manifested by sensitivity/pain to warrant a 10 percent rating under DC 7804.  38 C.F.R. § 4.118, DCs 7804, 7819.  

However, the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected residuals from status-post removal of venereal warts.  38 C.F.R. § 4.118, DCs 7804, 7819.  

Initially, regarding the scar regulations, under DC 7801, the residuals from status-post removal of venereal warts do not result in an area or areas at least 12 square inches (77 sq. cm.) to warrant a higher rating.  38 C.F.R. § 4.118.  Additionally, the Veteran is now in receipt of the maximum schedular disability rating of 10 percent warranted under DC 7802.  Id.  Thus, this DC cannot provide a higher rating for him.  Id.  Under DC 7804, the Veteran is not entitled to a higher rating because his condition is manifested by a change in pigmentation on the shaft of his penis rather than scarring.  This was confirmed the July 2016 VA examination.  Id.  Lastly, under DC 7522, the Veteran is not entitled to a higher evaluation based upon functional impact.  The July 2016 determined that the Veteran's condition was not productive of erectile dysfunction.  See 38 C.F.R. § 4.31, DC 7522.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the schedular criteria for a disability rating of 10 percent, but no higher, for the residuals from status-post removal of venereal warts have been met throughout the entire appeal period.  The preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the residuals from status-post removal of venereal warts at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

	

ORDER

A 10 percent disability rating, but no higher, for residuals from status-post removal of venereal warts is granted, subject to the regulations governing the payment of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


